                     IN THE UNITED STATE DISTRICT COURT
                              NORTHERN DISTRICT OF IOWA

UNITED STATES,
                                                     No. CR 20-1034
       Plaintiff,
                                                     BRIEF IN SUPPORT OF MOTION TO
       vs.                                           DIMISS

CORY FRITZLER,

       Defendant.


       Defendant, through counsel, submits the following brief in support of his motion
to dismiss Count 1 of the one count Indictment. The Defendant, Mr. Fritzler, is charged
in that count with violating the Lacy Act, 16 U.S.C. § 3372(a)(2)(A). The Lacy Act
offense is predicated on the commission of a violation of Iowa law.

       The Indictment charges that Defendant, on or about the month of November,
2015, engaged in conduct that involved (1) the sale and purchase of wildlife (2) with a
market value in excess of $350.00 (3) knowing that the wildlife, which was a single deer,
was taken, possessed, and transported in violation of and in a manner unlawful under the
laws and regulations of the State of Iowa.

        Defendant asserts that, based on a detailed recounting of the investigation that is
contained in affidavits prepared by an DNR (Department of Natural Resources) officer in
connection with search warrants, Count 1 should be dismissed. This is because the hunt
of the deer was initiated, induced, and undertaken by two fish and wildlife officers in
conjunction with the Iowa Department of Natural Resources officers. Specifically,
Officers Regiser (from the US Fish and Wildlife Service) and Wilson (from the Florida
Fish and Wildlife Service) acted in an undercover capacity after initiating contact with
the Defendant. Wilson induced the hunt by offering to pay the Defendant nearly
$8,000.00. Most important perhaps, it was one of the officers who shot the deer during


                                                 1
the covert operation. Because the Government officer shot the deer in the course of his
official duties after the officers initiated, induced, and undertook to kill a deer, then the
taking, possession and transportation of the deer in question did not violate the laws and
regulations of the State of Iowa. Accordingly, the federal charges, which depend on
commission of a violation the laws of the State of Iowa, must be dismissed.

        In support of his motion, Defendant cites United States v. Sanford, 547 F.2d 1085
(9th Cir. 1986). In that case, the government agents initiated the illegal hunt and killed
the wildlife. The question was raised in that case as to whether under Montana law they
were authorized to do so. See Sanford, 547 F.2d at 1090, n.9. Sanford noted that the
Montana Fish and Game Commission was vested with responsibility of supervising fish
and wildlife within the State. The broad responsibilities given to the Commission include
the power to enforce the game laws of the state, R.C.M. § 26-104(2), fix general and
special seasons and bag limits, R.C.M. § 26-104.3, and establish game refuges, R.C.M. §
26-104.8. Most importantly, the Commission "possesses all powers necessary to fulfill
the duties prescribed by law." R.C.M. § 26-104(1). The Court therefore found that,
although the Commission has not been granted express authority to create special
exceptions for law enforcement purposes, the broad powers enumerated above strongly
suggest that it may authorize limited off-season shootings by government officials if
essential to the performance of a legitimate law enforcement function.

        Sanford is on point. As in Sanford, in the case at bar the DNR agents initiated the
hunt for deer, induced it and personally killed the wildlife. This occurred while the
Government officers were engaged in their official duties in conjunction with the Iowa
DNR. Under Iowa law, Iowa DNR officers, and by extension, their agents, were
authorized to undertake to kill the deer in question. While there is no statute that
specifically authorizes killing wildlife during covert operations, the DNR has the primary
responsibility for state parks and forests, protecting the environment, and managing fish,
wildlife, and land and water resources in this state. Iowa Code § 455A.2.


                                                   2
          The Director of the DNR is statutorily authorized to plan, direct, coordinate, and
execute the functions vested in the department. All powers and duties vested in the
director may be delegated by the director to an employee of the department, but the
director retains the responsibility for an employee’s acts within the scope of the
delegation. Iowa Code § 455A.4 General powers and duties of the director. The powers
and duties extend to prohibit certain acts, including regulating how wildlife is harvested,
to wit:

          481A.38 Prohibited acts - restrictions on the taking of wildlife - special licenses.

          It is unlawful for a person to take, pursue, kill, trap or ensnare, buy, sell, possess,
          transport, or attempt to so take, pursue, kill, trap or ensnare, buy, sell, possess, or
          transport any game, protected nongame animals, fur-bearing animals or fur or
          skin of such animals, mussels, frogs, spawn or fish or any part thereof, except
          upon the terms, conditions, limitations, and restrictions set forth herein, and
          administrative rules necessary to carry out the purposes set out in section
          481A.39, or as provided by the Code.
          Moreover, the State of Iowa has an important natural resource interest in its deer
and other wildlife population. In fact, the legislature has established that the State has
ownership and title to its resources. Iowa Code § 481A.2 states: "The title and ownership
of all fish . . . and of all wild game, animals, and birds . . . and all other wildlife, found in
the state, whether game or nongame, native or migratory . . . are hereby declared to be in
the state . . . ." This power of a state to exercise dominion and control over its wildlife has
been established by this nation's highest court, in Geer v. Connecticut, 161 U.S. 519, 529
(1895). The Court quoted the following with approval:


          We take it to be the correct doctrine in this country, that the ownership of wild
          animals, so far as they are capable of ownership, is in the state, not as a proprietor
          but in its sovereign capacity as the representative and for the benefit of all its
          people in common.

          Here the Government officers did more than provide the Defendant an
opportunity to commit a crime; they undertook a covert operation, the key part of which
was killing a deer. Mr. Fritzler provided them land on which to hunt, but if it was not


                                                     3
illegal for the Government officers to shoot the deer, then it was not illegal for him to
allow them on his land to conduct a hunt. This is akin to the rule that a person is not
guilty of conspiring with a police officer to sell drugs, for instance, while the officer is
engaged in official duties, because it is not illegal for the police to engage in otherwise
illegal conduct. See Crutcher-Sanchez v. Cty. of Dakota, 687 F.3d 979, 987 (8th Cir.
2012) (A government entity cannot conspire with itself).

       A factually similar case is Greene v. United States, 454 F.2d 783, 783 (9th Cir.
1971). In Greene the court held that while the entrapment defense was not available to
defendants, the facts in the case revealed circumstances that, in combination, required
reversal of the convictions. Among other things, the court considered the substantial and
extended involvement of an undercover agent in the bootlegging activities, the fact that
the agent applied pressure to defendants to prod them into the production of bootleg, and
the fact that the agent was the only customer of the illegal operation he helped to create.

       Accordingly, for the reasons set forth herein, Defendant requests that the charge
filed against him be dismissed.

       As noted in Defendant’s motion to dismiss, the undisputed facts necessary to
make this determination are available in the form of the DNR officer’s affidavit attached
to the 2016 applications for warrants to search Mr. Fritzler’s properties. The motion can
be heard and decided prior to trial on undisputed facts that are now available and can be
made of record.

       Moreover, although Mr. Fritzler is not claiming he was entrapped, his claim that
the DNR officers were over-involved in the crime charged is akin to entrapment. And in
the context of entrapment, the Supreme Court made it clear long ago that, “[p]roof of
entrapment, at any stage of the case, requires the court to stop the prosecution, direct that
the indictment be quashed, and the defendant set at liberty. If in doubt as to the facts it
may submit the issue of entrapment to a jury for advice. But whatever may be the finding


                                                   4
upon such submission the power and the duty to act remain with the court and not with
the jury.” Sorrells v. United States, 287 U.S. 435, 457 (1932).

       Respectfully submitted,




       MARK C. MEYER AT0005269
       425 2nd Street SE, Suite 1250
       Cedar Rapids, Iowa 52401
       (319) 365-7529
       legalmail@markcmeyer.com

       ATTORNEY FOR DEFENDANT


                                   CERTIFICATE OF SERVICE
       A copy of this document was served by  mail,  facsimile,  hand-delivery 
       electronic filing on 1/18/2021 upon all counsel of record in this case.




                                                 5
